                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

SILAS MARTIN, # 145609,                      )
                                             )
      Petitioner,                            )
                                             )          Civil Action No.
      v.                                     )       3:19cv1077-WHA-JTA
                                             )             (WO)
PATRICE JONES, et al.,                       )
                                             )
      Respondents.                           )

                                    ORDER

      On January 7, 2020, the Magistrate Judge entered a Recommendation to

which no timely objections have been filed. (Doc. # 4.) Upon an independent review

of the record and consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. # 4) is ADOPTED; and

      2. This case is DISMISSED for lack of jurisdiction because the required

permission has not been obtained from the Eleventh Circuit Court of Appeals.

      A final judgment will be entered separately.

      DONE this 28th day of January, 2020.


                             /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
